UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6635


DANIEL V. F. BLOOM,

                Plaintiff – Appellant,

          v.

W. D. JENNINGS, Ph.D., Warden,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00057-NKM-RSB)


Submitted:   August 16, 2013                 Decided:   August 21, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel V. F. Bloom, Appellant Pro Se. Lara Kate Jacobs Todd,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel V. F. Bloom appeals the district court’s order

granting    summary     judgment    in   favor   of    Defendant    Jennings    in

Bloom’s 42 U.S.C. § 1983 (2006) action.                    We have reviewed the

record and find no reversible error.                   Accordingly, we affirm

substantially     for    the   reasons    stated      by   the   district   court.

Bloom v. Jennings, No. 7:12-cv-00057-NKM-RSB (W.D. Va. Mar. 26,

2013).     We deny Bloom’s motions for appointment of counsel and

oral   argument   via    video     conference.        We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         2